DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. [Nishikawa hereinafter, US 2013/0092519].
In regard to claim 1, Nishikawa discloses [in Fig. 1] a connection verifier [50], comprising: a collar [31]; a circuit board [28] non-rotatably connected to the collar [31], the circuit board [28] including at least one terminal [28A]; a switch [26, 27] rotatably connected to the collar [31] and arranged to contact the at least one terminal [28A], the switch [26, 27] including at least one finger [27A] extending in a first axial direction; and, an indication device [29] arranged to activate when the switch [26, 27] contacts the at least one terminal [28].  
In regard to claim 2, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 1, wherein the collar [31] comprises an insert [24] arranged substantially concentric therein, the insert including a first groove [annotated below] and a second groove [annotated below].  

    PNG
    media_image1.png
    320
    380
    media_image1.png
    Greyscale

In regard to claim 3, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 2, wherein the circuit board [28] is arranged in the first groove [annotated above] and the switch [26, 27] is arranged in the second groove [annotated above].  
In regard to claim 4, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 1, wherein the switch [26, 27] further comprises at least one pin [27A] extending in a second axial direction, opposite the first axial direction, arranged to contact the at least one terminal [28A].
In regard to claims 5 and 6, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 1, further comprising a transmission device [par. 0063] electrically connected to the circuit board [28], wherein the transmission device is operatively arranged to transmit a signal to a remote receiver. In regard to the limitation that the signal indicates a connection status of a fluid connection, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 7, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 1, further comprising a microcontroller [par. 0063, 0065] electrically connected to the circuit board [28].  
In regard to claim 8, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 1, wherein the indication device [29] is a light [par. 0067].  
In regard to claim 11, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 1, wherein the collar includes a conduit through which the circuit
In regard to claim 12, Nishikawa discloses [in Fig. 1] an insert [24], including: a radially outward facing surface [outward surface of 24]; a radially inward facing surface [inward surface of 24]; a first groove [annotated above] arranged in the radially inward facing surface; and, a second groove [annotated above] arranged in the radially inward facing surface; a circuit board [28] arranged in the first groove, the circuit board [28] including: at least one terminal [28A]; and, an indication device [29]; and, a switch [26, 27] arranged in the second groove, the switch [26, 27] including: at least one pin [27A] extending in a first axial direction and arranged to contact the at least one terminal [28A]; and, 3U.S. National Stage Entry of PCT/US2018/056885 Attorney Docket No. OETP109USMay 22, 2020 at least one finger [23B] extending in a second axial direction, opposite the first axial direction.  
In regard to claim 13, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 11, wherein the insert [24] further comprises a collar [31] non-rotatably connected to the radially outward facing surface.  
In regard to claims 14 and 15, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 11, further comprising a transmission device [par. 0063] electrically connected to the circuit board [28],  wherein the transmission device is operatively arranged to transmit a signal to a remote receiver.  In regard to the limitation of the signal indicating a connection status of a fluid connection, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 16, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 11, further comprising a microcontroller [par. 0063, 0065] electrically connected to the circuit board [28].  
In regard to claim 17, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 11, wherein the indication device [29] is a light [par. 0067].  
In regard to claim 19, Nishikawa discloses [in Fig. 1] the connection verifier as recited in Claim 11, wherein: the circuit board [28] is non-rotatably connected to the insert [24] and, the switch [26, 27] is rotatably connected to the insert [24].  
In regard to claim 20, Nishikawa discloses [in Fig. 1] an insert [24], including: 4U.S. National Stage Entry of PCT/US2018/056885Attorney Docket No. OETP109USMay 22, 2020 a radially outward facing surface [outward surface of 24]; and, a radially inward facing surface [inward surface of 24]; a circuit board [28] non-rotatably connected to the radially inward facing surface, the circuit board [28] including: at least one terminal [28A]; and, an indicator light [29]; and, a switch [26, 27] rotatably connected to the radially inward facing surface and arranged to contact the at least one terminal [28A], the switch [26, 27] including at least one finger [27A]extending in a first axial direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. [Nishikawa hereinafter, US 2013/0092519] in view of Smith et al. [Smith hereinafter, US 2015/0027869].  Nishikawa discloses [in Fig. 1] the connection verifier as recited in claims 1 and 11, respectively.  Nishikawa does not disclose that the indication device is a vibration device.  Smith teaches [in Fig. 2 and the abstract] an indication device is vibration device [14].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the indication device of Nishikawa with the vibration device of the Smith in order to communicate and provide the user with feedback in the desired manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. [Nishikawa hereinafter, US 2013/0092519] in view of Oakley [US 2016/0379776].  
Nishikawa discloses [in Fig. 1] the connection verifier as recited in claim.  Nishikawa does not disclose that the indication device is a sound device.  Nishikawa teaches [in Fig. 6 and par. 0038] that the indication device is a sound device [130].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the indication device of Nishikawa with the sound device of the Oakley in order to communicate and provide the user with feedback in the desired manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hisamune et al. [US 8,440,928] discloses a similar connection verifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833